            Case 2:20-cv-00991-KJD-EJY Document 5 Filed 07/16/20 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                        Case No. 2:20-cv-00991-KJD-EJY
 6                                         Petitioner,
            v.                                                             ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                       Respondents.
 9

10         This habeas matter is before the Court on Petitioner Arthur J. Brewer’s Motion for
11   Extension of Time (ECF No. 4). Good cause appearing,
12         IT IS THEREFORE ORDERED:
13               1. Brewer’s Motion for Extension of Time (ECF No. 4) is GRANTED.
14               2. Brewer must file a complete application to proceed in forma pauperis (“IFP”) by
15                  August 24, 2020, and must include: (a) a financial certificate signed by an
16                  authorized prison official and Brewer, (b) a financial affidavit and
17                  acknowledgement signed by Brewer, and (c) a statement of his inmate trust
18                  account for the six-month period prior to filing.
19               3. Alternatively, Brewer must pay the $5.00 filing fee by August 24, 2020.
20               4. Brewer’s failure to comply with this order by (a) submitting an IFP application, or
21                  (b) paying the $5.00 filing fee before the August 24, 2020 deadline will result in
22                  the dismissal of this action without prejudice and without further advance notice.
23         DATED this16
                      _ day of July 2020.
24

25                                                           KENT J. DAWSON
                                                             UNITED STATES DISTRICT JUDGE
26
27

28


                                                         1
